



Exhibit 10(j)
    
RETENTION PHANTOM UNIT AGREEMENT




THIS RETENTION PHANTOM UNIT AGREEMENT (this “Agreement”) is by and between
Magellan GP, LLC (the “Company”) and [Employee Name] (the “Participant”).


1.
Grant of Phantom Units. The Company hereby grants to the Participant effective
January 31, 2020 (the “Effective Date”), subject to the terms and conditions of
the Magellan Midstream Partners Long-Term Incentive Plan, as amended and
restated (the “Plan”), and this Agreement, the right to be eligible to receive a
grant of [number of units] phantom units, with tandem distribution equivalent
rights (“DERs”), of Magellan Midstream Partners, L.P. (the “Partnership”). These
phantom units, including the tandem DERs, are referred to in this Agreement as
“Phantom Units” during the Restricted Period (as defined in Section 4) and
“Units” after the Restricted Period. Until the Phantom Units vest and are paid,
the Participant shall have no rights as a unitholder of the Partnership with
respect to the Phantom Units.



2.
Incorporation of Plan. The Plan is hereby incorporated herein by reference, and
all capitalized terms used herein, but not defined herein, shall have the
meanings set forth in the Plan. The Participant acknowledges receipt of a copy
of the Plan and hereby accepts the Phantom Units subject to all the terms and
provisions of the Plan and this Agreement.



3.
Compensation Committee of the Board - Decisions and Interpretations. The
Participant agrees to accept as binding, conclusive and final all decisions and
interpretations of the Compensation Committee of the Board (the “Committee”) of
the Company with respect to any questions arising under the Plan and this
Agreement.



4.
Restricted Period of Phantom Units. The Restricted Period begins on the
Effective Date and ends on the first of the following events to occur:



a.
December 31, 2022; or



b.
Your Termination of Affiliation (excluding any transfer to an Affiliate of the
Company) with the Company, voluntarily for Good Reason or involuntarily (other
than due to Cause), within two years following a Change of Control as set forth
in the Plan.



5.
Eligibility to Receive Units. The Participant will be eligible to receive a
payout of the Phantom Units hereunder only if the Participant has been employed
by the Company or its Affiliates, or its or their successors, continuously
throughout the Restricted Period and continues to be so employed on the last day
of the Restricted Period, unless the Participant terminates employment during
the Restricted Period due to Retirement, death or Disability, in which case, the
Phantom Units will vest as provided in Section 7 below.



6.
Payment of Units and DERs. Subject to legal or contractual obligations and
Participant’s eligibility to receive a payout of the Phantom Units as set forth
in Section 5, the Company will deliver to the Participant, or the Participant’s
legal representative, as soon as practicable after the Restricted Period, a
number of Units equal to the number of vested Phantom Units net of any Units
used to satisfy all or part of tax withholding requirements. The number of Units
required to cover tax withholding requirements will be based on the closing
price of the Units on the last business day of the Restricted Period. In
addition, as soon as practicable after the end of the Restricted Period, the
Company will pay to the Participant, or the Participant’s legal representative,
the value of the DERs on the gross number of Units awarded to the Participant
pursuant to the terms of this Agreement. The value of the DERs shall be the
amount of all distributions per Unit that would have been earned and paid during
the Restricted Period on the gross number of Units awarded, and no interest
shall be paid on such amount. Such payment of the DERs shall be in cash and
subject to tax withholding requirements.








--------------------------------------------------------------------------------





7.
Termination of Employment Due to Retirement, Death or Disability. In the event a
Participant’s employment with the Company or its Affiliates terminates prior to
the end of the Restricted Period due to Retirement, death or Disability and on
the date of such termination due to Retirement, death or Disability the
Participant would have met the eligibility requirements of Section 5, the
initial target grant of Phantom Units will be prorated based upon the
Participant’s months of employment between January 1, 2020 and December 31,
2022. Such prorated amount will continue to be restricted and subject to the
terms of this Agreement until the Restricted Period ends. All Phantom Units in
excess of the prorated amount shall be forfeited.



8. Other Provisions.
a.
The Participant understands and agrees that payments under this Agreement shall
not be used for, or in the determination of, any other payment or benefit under
any continuing agreement, plan, policy, practice or arrangement providing for
the making of any payment or the provision of any benefits to or for the
Participant or to the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.



b.
Except as otherwise provided herein, in the event that the Participant’s
employment with the Company or its Affiliates, or its or their successors,
terminates for any reason prior to the end of the Restricted Period, such
Phantom Units shall be forfeited.



c.
By signing this Agreement, the Participant represents and agrees that he or she
will keep the terms, amount and fact of this Agreement completely confidential,
and that, unless required to do so by law, he or she will not hereafter disclose
any information concerning this Agreement to anyone including, but not limited
to, any past, present or prospective employee or applicant for employment of the
Company or its Affiliates and any past, present or prospective customer of the
Company, the Partnership or their Affiliates.



d.
Neither the Phantom Units, nor the Participant’s interest in the Phantom Units,
may be sold, assigned, transferred, pledged, hedged or otherwise disposed of or
encumbered at any time prior to the vesting and payment of such Phantom Units
under this Agreement.



e.
If the Participant at any time forfeits any or all of the Phantom Units pursuant
to this Agreement, the Participant agrees that all of the Participant’s rights
to and interest in the forfeited Phantom Units, including the tandem DERs, shall
terminate upon forfeiture without payment of consideration.



f.
The Committee shall make the determination as to whether an event has occurred
resulting in the forfeiture of the Phantom Units, in accordance with this
Agreement and the Plan, and all determinations of the Committee shall be final
and conclusive.



g.
With respect to the right to receive payment of the Phantom Units under this
Agreement, nothing contained herein shall give the Participant any rights that
are greater than those of a general creditor of the Company.






--------------------------------------------------------------------------------









9.
Notices. All notices to the Company required hereunder shall be in writing and
delivered by hand or by mail, addressed to Magellan GP, LLC, One Williams
Center, Mail Drop 32, Tulsa, Oklahoma 74172, Attention: Compensation Department.
Notices shall become effective upon their receipt by the Company if delivered in
the forgoing manner.

Magellan GP, LLC
                        
By: /s/ Michael N. Mears
Michael N. Mears
President and Chief Executive Officer
Magellan GP, LLC


Dated: January 31, 2020









